Title: To Thomas Jefferson from John Brown Cutting, 30 September 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London Tuesday Morning, Sepr. 30 1788 (No. 1)
          
          My two last to you were dated on the tuesday mornings preceding the present. I hope you have at least received that letter which is now a fortnight old. In it I had condensed the most recent  articles of american intelligence: a portion of ‘em in newspapers but the greatest part in writing. Possibly the worthy gentlemen in the respective post offices of the two nations were longer in amusing themselves with our correspondence than they have heretofore been. Still I trust you will ultimately obtain a letter which was principally written for your entertainment and but casually for theirs. In future however as often as I send through european post offices I intend numbering my letters and shall begin with the present.
          North Carolina has refused to ratify the new constitution by a majority of one hundred votes—six only voting to receive it unconditionally. The report however subjoins that a delegate or delegates are appointed to negociate amendments with the new Congress, and upon condition that these are adopted, she will reunite with her sister states. The account of this unexpected event comes confirmed by different private letters from persons in Pennsylvania, Maryland and New York, two of which have been read to me. One by Mr. Smith dated 23d of Aug: another by Mr. Eddy, a day or two earlier. Neither of them mention any particulars of the debate, or the reasons, private or ostensible which are said to have influenced the Convention—no not even the date of their non-assent. The clearest notice of the affair I obtain from a young Mr. West, son of an episcopal clergyman of that name in Baltimore, who says he was on a visit with his father at Mount Vernon about the 10th of Aug: where he heard Colo. Humphreys express his surprize at the decision of North Carolina, the certainty of which he knew by a private letter from North Carolina; an official account of the proceedings of her Convention not being arrived when Mr. West sailed on the 13th. From this gentleman and a Dr. Shofe who came passengers together, I learn what is above hinted concerning an appointment to negociate amendments &c. &c. Upon the whole evidence I am inclined to believe the fact, altho it does not come quite untinged with obscurity.
          You may recollect perhaps some statements of mine in a former letter concerning the internal affairs of North Carolina and likewise the co-ercive management of certain persons at one of the elections for conventional delegates. To these circumstances and to the interference of some able members of the late minority in Virginia, rather than to any holy political zeal for the liberties and welfare of their own peculiar country, do I venture to attribute the nonassentive vote of their convention. Perhaps after all no serious  detriment and some substantial benefit to the union may result from an event that being totally unlooked for in America to some seems not a little untoward. Certainly eleven states, and among those the three leading ones in point of population, light and opulence are sufficient to cement the new union beyond the hazard of imbecility or dissolution. I take it for granted the organization of the fœdral government will not be retarded either by the contumacy of Rhode-Island or this hesitation of North Carolina. Nor will their voluntary absence from the first ensuing Congress deprive us of the first talents in our country. The absence of Virginia or of New York might have been regretted on such an account. But even if all the essential appointments to office were now made ere the two seceding states take their new rank possibly neither america in general nor these states in particular wou’d have just cause to complain. At the same time from the equity and moderation of the eleven fœdral states and their truly republican desire to conciliate every citizen of the late thirteen united states so far as it can be done without trenching upon the wisdom of their fresh league, little doubt need be entertain’d that sensible and satisfactory amendments will be speedily adopted and established. In what mode these amendments shall next be brought forward is now the chief remaining question to be determin’d?
          Altho I have not given this subject that maturity of consideration which a sound decision upon it might exact, like other young men and green politicians I find myself inclined to prefer the most expeditious method; I mean the most expeditious in which so important a business can be constitutionally dispatch’d. And this method seems to be pointed out in the three first sentences of the fifth article in the new confœderation. My objection to convoke a new general Convention for the purpose of considering amendments and legitimating them in the fœtus of our constitution, does not solely arise from a wish to expedite a measure so momentous but springs also from an examination of the nature of the two modes. If another general convention is assembled its voice must in fact be ultimate and decisive before any of its new enactions can be put either to the test of experience or any genuine criterion of theoretic approbation. Besides if it shou’d be composed of the same men or nearly the same, will they not adhere to their former system? If it shou’d be composed of different men, or a majority of it consist of different men, who can tell whether the alterations they might introduce wou’d not be rejected by five state-conventions or state-legislatures; or who can foresee whether if so disposed  they might not set every principle of the system of Sepr. 17th afloat and purposely recur again to seperate systems. But suppose they did not do so, still it might happen and probably wou’d, that the ratifiers and the proposers of new amendments wou’d be one and the same specific and individual citizens, which seems repugnant to the spirit of our best political opinions. Hence it is that I have said above that the voice of a new general convention wou’d in fact be ultimate; for in whatever mode their doings were ratified the identical men might in another capacity ratify their own identical doings, thereby rendering a provision nugatory, which ought to be a check. Whereas if two thirds in both houses of the new Congress propose amendments to the constitution, and these are ratified by the legislatures of threefourths of the several states, this check will be duly exercised, and the alterations receive a firmer validity (if one may so speak) from the double suffrages of two thirds of the fœderal and three fourths of the local legislatures. Methinks too it might not misbecome the new Congress early to manifest an anxiety to anticipate the wishes of many respectable citizens among the minorities on the late national question, whose propositions do not militate against the general principles of the fœdral plan, even if fewer than two thirds of the state legislatures shoud aim at alterations therein.
          The last letter I had the honor to receive from you is dated Sepr. 9th. Your wonderful punctuality so reprehensive of junior gentlemen, idly, or at least less importantly employed, makes me conceive I must have miss’d the reception of another from you since that date. I do not say this either to extract a fresh letter from your goodness, or to repeat my acknowledgments for the many improving and pleasant ones with which I have lately been honor’d; but merely and simply to insinuate that which I do believe.
          Until late in October I have not a prospect of embarking. With very great and growing respect & esteem I have the honor to be Your Most Obedt. Servt.,
          
            
              John Brown Cutting
            
          
        